Citation Nr: 0203037	
Decision Date: 04/04/02    Archive Date: 04/11/02

DOCKET NO.  00-12 259A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC



THE ISSUES

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel





INTRODUCTION

The veteran served on active duty from November 1982 to 
August 1992, with 3 months of prior active service.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision by the RO.  



FINDINGS OF FACT

1.  The veteran has failed to provide information requested 
about any stressor event that happened in service.  

2.  The veteran has submitted no competent evidence to 
support his assertions that he is suffering from PTSD or 
other innocently acquired psychiatric disorder due to his 
period of service.  



CONCLUSION OF LAW

The veteran is not shown to have PTSD or other innocently 
acquired psychiatric disability due to disease or injury that 
was incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a) 7104 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304 (2001).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual Background  

The veteran's personnel/administrative records indicate he 
participated in Operation Desert Shield/Storm from December 
9, 1990, to May 28, 1991, and received the Southwest Asia 
Service Medal with three bronze stars and the Kuwait 
Liberation Medal.  His military occupational specialty was 
noted to be that of combat engineer.  

The veteran's service medical records are negative for any 
findings, complaints or treatment of a psychiatric disorder 
or PTSD.  

In July 1999, the veteran applied for service connection for 
PTSD due to participating in the Persian Gulf War.  He stated 
that he suffered from nightmares, loss of sleep, and weight 
gain and loss.  He also stated that airplane noises 
frightened him.  

In August 1999, the RO sent a letter to solicit specific 
information [the "who, what, where and when"] concerning his 
alleged PTSD stressors from the veteran.  There was no 
response to this letter.  

In a letter dated in May 2000, Dr. L. Gilles stated that he 
made an emergency examination of the veteran about one month 
prior thereto.  The physician found the veteran to have been 
stressed and hypochondriacal, with somatizations.  Medication 
was prescribed.  

In September 2001, the veteran's representative stated that 
the veteran has evidence of his psychiatric disorder and 
requested a letter notifying the veteran of what evidence was 
needed to support his PTSD claim.  

In September 2001, the RO sent another letter to solicit 
specific information [the "who, what, where and when"] 
concerning his alleged PTSD stressors from the veteran.  
There was no response to this letter.


Legal Analysis

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303.  

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f).  

With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether it can be determined that the 
veteran "engaged in combat with the enemy." 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d); see Collette v. Brown, 82 F.3d 
389 (Fed.Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 
(1996); Zarycki v. Brown, 6 Vet. App. 91 (1993).  

During the pendency of this matter, The Veterans Claims 
Assistance Act of 2000 ("VCAA") was made law, and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, __ 
(2000) (to be codified at 38 U.S.C.A. § 5103A).  

As a preliminary matter, the Board has carefully considered 
the record, particularly in light of the provisions of the 
VCAA, and finds that the veteran has been fully assisted in 
the development of his claim.  

As described hereinabove, in August 1999 and September 2001, 
the RO attempted to solicit specific information [the "who, 
what, where and when"] concerning his alleged stressors from 
the veteran, but he did not respond or otherwise provide such 
information.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (observing 
that the duty to assist is not unilateral on the part of VA, 
and emphasizing the veteran must lend assistance to provide 
necessary information that is essential in obtaining the 
putative evidence).  

The Board further observes that the veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument on his behalf.  

In short, the Board believes that VA's statutory duty to 
assist the veteran in the development of his claim has been 
satisfied under the circumstances presented in this case.  
The veteran has been specifically notified concerning what 
types of evidence is necessary with respect to his claim, and 
he has neither furnished such evidence or provided VA with 
information which would enable the government to identify and 
procure this information.  

Indeed, the veteran has provided no competent evidence to 
support his assertions that he has a diagnosis of PTSD or 
otherwise to show that he has another innocently acquired 
psychiatric disability that is due to his experiences in 
service.  

It is pertinent to note that the veteran's service medical 
records are negative for any complaints or findings referable 
to a psychiatric disorder during the period of active duty.  
The submitted private medical evidence in this regard deals 
only with treatment rendered the veteran for nervous 
manifestations at a time many years after service.  The 
doctor did not relate these symptoms to a diagnosis of PTSD 
or to other disability that had developed due to service.  

The veteran also has failed to respond to requests for 
information regarding any stressor in service.  Without such 
evidence, no further medical inquiry need be conducted under 
the VCAA.  

The preponderance of the evidence is against the claim of 
service connection for PTSD.  Thus, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Service connection for PTSD is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

